UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 000-16731 THERAPEUTICSMD, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) Nevada 87-0233535 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 951 Broken Sound Parkway NW, Suite 320, Boca Raton, FL33487 (561) 961-1911 (Address of Principal Executive Offices) (Issuer’s Telephone Number) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨Non-accelerated filer ¨Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes¨No¨ The number of shares outstanding of the Issuer’s Common Stock as of November 7, 2011 was 81,204,766. THERAPEUTICSMD, INC. AND SUBSIDIARIES f/k/a AMHN, INC. INDEX Page PART I - FINANCIAL INFORMATION Item. 1 Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 (Unaudited) and 2010 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 (Unaudited) and 2010 (Unaudited) 5 Notes to the Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risks 36 Item 4. Controls and Procedures 37 Part II - OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities 37 Item 3. Defaults upon Senior Securities 37 Item 4. [Removed and Reserved.] 37 Item 5. Other Information 37 Item 6. Exhibits 38 2 THERAPEUTICSMD, INC. AND SUBSIDIARIES f/k/a AMHN, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2011 December 31, 2010 (Unaudited) ASSETS Current Assets: Cash $ $ Accounts receivable - Prepaid expense - Total current assets Assets of discontinued operations - . Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable $ $ Secured promissory note - Demand promissory notes Dividends payable Accrued interest - Liabilities of discontinued operations - Total current liabilities Total liabilities Commitments and Contingencies Stockholders' Deficit: Preferred stock -$0.001; 10,000,000 shares authorized; no shares issued and outstanding - - Common stock - par value $0.001; 250,000,000 and shares authorized; 50,000,000 shares authorized; 16,575,209 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ 3 THERAPEUTICSMD, INC. AND SUBSIDIARIES f/k/a AMHN, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATION Three Months Ended Nine Months Ended September 30, September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Operating revenues $ $
